UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7143



JACKIE MCKUBBIN,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:95-cr-00005-3)


Submitted: November 15, 2006               Decided:   November 21, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie McKubbin, Appellant Pro Se. Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jackie    McKubbin    appeals      the    district      court’s    order

denying his motion for a reduction in his sentence.                        We have

reviewed    the   record    and   find   no   abuse    of    discretion       and    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. McKubbin v. United States, No. 3:95-cr-00005-3

(W.D.N.C. June 19, 2006).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and      argument      would    not   aid      the

decisional process.



                                                                           AFFIRMED




                                     - 2 -